DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 22 October 2020:
	Claims 1 and 6 are amended.
	Claims 1-6 are pending.


Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for the management and maintenance of an aircraft including a zone with a high degree of security, a man-machine interface of the aircraft being included in the zone with a high degree of security and necessary for a maintenance operation to be performed by a maintenance operator on a device of the aircraft to be maintained placed outside the zone with a high degree of security. 

The closest prior art are as follows:

Corbefin (U.S. PGPub. 2010/0198431) discloses techniques for a maintenance computer system for an aircraft, including a network partitioned into a secured avionics zone and an open zone. However, unlike the instant invention, Corbefin does not disclose “authentication of the maintenance operator with the second device”, “reception of the first device by the second device of the man-machine interface of the aircraft”, “the second and third device being located outside the zone with a high degree 

KANG et al. (U.S. PGPub. 2017/0249355) discloses techniques for an electronic device, comprising generating a first query based on an input; identifying a response to the first query; transmitting a second query generated at least based on the first query to an external electronic device, which can perform short-range communication, through communication circuitry of at least one communication module, based on a result of the response. However, unlike the instant invention, Kang does not disclose “the second and third device being located outside the zone with a high degree of security” and “providing a trusted area that includes the aircraft, the first device, the second device and excluding the third device.”

RHIM (U.S. PGPub. 2018/0120826) discloses techniques for a server for providing information of an electronic device and a control unit for determining, from any received information, a current state among a plurality of states preset for the first electronic device. However, unlike the instant invention, Rhim does not disclose “authentication of the maintenance operator with the second device”, “reception of the first device by the second device of the man-machine interface of the aircraft”, “the second and third device being located outside the zone with a high degree of security” and “providing a trusted area that includes the aircraft, the first device, the second device and excluding the third device.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-6 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/ANTHONY D BROWN/Primary Examiner, Art Unit 2433